Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-25 are allowed.
The amendments filed 6/21/2022 have been entered herein.
These amendments overcome the rejections of record under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 103. The Applicant’s arguments to this effect are persuasive.
Further searching failed to identify any additional prior art that would render the amendments to Claim 1, which recites “forming a see-through array according to a shape of the see-through patterned Mo layer by removing all of the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer within the see-through patterned sections by radiating a laser beam onto the chalcogenide absorber layer of the see-through patterned sections and onto sections of Mo layer not removed in the step of forming see-though patterns,” either anticipated or obvious.
The closest prior art, Kim (U.S. Patent Application Publication 2013/0247969 A1) teaches a step in which a chalcogenide absorber layer 130, a buffer layer 140, and a transparent electrode layer 150 are removed within a region 160 (Fig. 13, paragraph [0055]). However, Kim does not teach that the method of his invention comprises a step of “forming see-through patterns by selectively removing at least parts of the Mo layer; sequentially depositing a chalcogenide absorber layer, a buffer layer, and a transparent electrode layer on the patterned Mo layer; and forming a see-through array according to a shape of the see-through patterned Mo layer by removing all of the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer within the see-through patterned sections.” Specifically, Fig. 13 of Kim teaches that the “see through patterned sections” of the Mo layer (i.e. the regions of item 120 that are removed from area 160 of the device in the step shown in Fig. 13) are formed in the same step in which the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer are removed from the see-through patterned sections, in the step shown in Fig. 13.
Therefore, the allowable feature of Claim 1 is “forming a see-through array according to a shape of the see-through patterned Mo layer by removing all of the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer within the see-through patterned sections by radiating a laser beam onto the chalcogenide absorber layer of the see-through patterned sections and onto sections of Mo layer not removed in the step of forming see-though patterns,” in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721